ON PETITION FOR REHEARING.
Appellants complain that questions presented by their fifth assignment of error to the effect that the trial court erred in overruling their written exceptions to the preliminary 10.  report of the levee commissioners were not decided. These exceptions were all based on alleged matters of fact, to the effect that the report had reference to a levee not described in the petition, that a levee following the course therein described would not embrace certain lands south of State road No. 5 which would be enclosed by one built on the course described in the petition, that it failed to give a definite description of the course of the levee as reported, and that the lands across the river which would be affected by the construction of the proposed levee had received no consideration whatever. And they concluded with a prayer that the report be referred back to the commissioners and engineer with directions "to make their report as required by the petition for the levee and as required by the law and the order of the court." The record recites that these exceptions were filed on January 7, 1925, and that at the next term of court, on March 14, 1925, "the court, being fully advised touching the matters contained in said motion, overrules the same, to which ruling of the court each and all of the parties filing and presenting said motion except." The exceptions to the report and motion therein contained were not verified nor supported by affidavits, and no affidavits are shown to have *Page 314 
been filed in opposition thereto, nor does it appear by what means the court was "advised" as to the truth or falsity of the facts alleged in these exceptions. There is a bill of exceptions purporting to contain evidence that was heard on the fourteenth and seventeenth of March, but if any evidence was offered in support of facts alleged in these exceptions, appellants have not pointed it out, nor have they even provided us with an index to that part of the transcript containing the bill of exceptions by which we might find anything whatever in the bill of exceptions for ourselves. Rule 3 Supreme Court; Ewbank's Manual (2d ed.) § 119a.
We must assume these exceptions to have been overruled because the court decided that the facts therein alleged were not true, and without the evidence upon which the court acted in making that finding, no question as to whether or not the ruling was correct is presented for decision.
The petition for a rehearing is overruled.